Citation Nr: 0421090	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  96-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  This case was 
remanded by the Board in October 1998 and December 2003.  
After a careful review of the record, the Board concludes 
that due process mandates another remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In essence, the veteran claims that he was physically 
assaulted and the subject of unwanted sexual advances while 
serving on active duty.  He maintains that his psychiatric 
symptomatology is related to the physical and sexual 
assaults.  The Board notes that 38 C.F.R. § 3.304(f) (with 
respect to claims for PTSD) was amended, effective March 7, 
2002, as to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims resulting from personal assault.  The 
amended regulation requires that VA not deny claims based on 
personal assault without first advising claimants that 
evidence from sources other than service records may help 
prove the stressor occurred.  However, it does not appear 
that the veteran has yet been provided with such a letter.  
Therefore, the Board finds that a letter satisfying the 
mandates of the amended 38 C.F.R. § 3.304(f) should be sent 
to the veteran.

Next, the medical evidence appears to be in conflict as to 
the psychiatric diagnosis.  As such, the Board finds that an 
examination is in order.  Further, in order to make certain 
that all records are on file, and while the case is 
undergoing other development, a determination should be made 
as to whether there has been recent medical care, and whether 
there are any additional records that should be obtained.  

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran of 
the provisions of 38 C.F.R. § 3.304(f)(3) 
regarding evidence from sources other 
than his service records which may be 
used to corroborate his account of 
stressor incidents.  

2.  Contact the appropriate agency and 
obtain service personnel records 
regarding the veteran's unit assignments.  
If no such service personnel records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Portland, 
Oregon, for the period from June 2003 to 
the present.  

4.  The veteran should be scheduled for 
an examination to evaluate his 
psychiatric disorder(s).  Specifically, 
the examiner is asked to address the 
following questions:

?	What is the nature of the veteran's 
current psychiatric disorder(s)?  In 
responding to this question, the 
examiner should attempt to reconcile 
the multiple psychiatric diagnoses of 
record.
?	If a psychiatric disorder is shown, is 
it as likely as not that the 
psychiatric disorder was the result of 
military service?
?	If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
the "stressors" which he or she found 
to be sufficient to have caused the 
disorder and the factual basis relied 
upon in making that determination.  It 
should be indicated whether 
psychological test results are 
consistent with PTSD.  All indicated 
tests should be accomplished and all 
clinical findings should be reported 
in detail.  The claims files must be 
provided to the examiner for review 
prior to the examination.

The examiner should identify the 
information on which any opinion is 
based.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

